Citation Nr: 0720027	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from august 1963 to 
August 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  In January 2006, the veteran 
testified during a hearing at the RO before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript is in 
the claims file.  In June 2006, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by sleep 
difficulty including combat-related nightmares, irritability, 
hypervigilance, anxiety, depression, passive suicidal 
ideation, startle response, flashbacks and intrusive 
recollections of combat-related events, psychogenic amnestic 
symtoms, and social problems resulting in occupational and 
social impairment with reduced reliability and productivity, 
with no more than serious impairment, treated with prescribed 
medication; without evidence of illogical speech, near-
continuous panic, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for an initial 50 rating, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.125, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a June 2006 
letter, and in the November 2006 and March 2007 supplemental 
statements of the case, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Further, while the appellant's claim for an 
increased rating for his service-connected PTSD is being 
granted, the Board leaves to the RO to assign a proper 
effective date for that rating and, as set forth below, there 
can be no possibility of prejudice to him.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claim. 

In a May 2002 letter, issued prior to the October 2002 rating 
decision, and in February, July and August 2003 and June 2006 
letters, the RO informed the appellant of its duty to assist 
him in substantiating him claim under the VCAA and the effect 
of this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, including records considered 
by the Social Security Administration (SSA) in its 1997 
determination, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  He has 
been afforded two VA examinations in conjunction with his 
claim and testified during a hearing before the undersigned 
in January 2006.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In an October 2002 rating decision, the RO granted the 
veteran's claim for service connection for PTSD based, in 
large measure, on his stressful events in service and 
findings of a June 2002 VA examination that diagnosed PTSD 
based upon those stressors.  A 10 percent disability rating 
was initially awarded and subsequently increased to 30 
percent, effective from March 2002.

Records from The Vet Center, dated from January 2002 to 
October 2003, reveal that the veteran received regular 
individual counseling for symtoms of his PTSD that included 
survival guilt, chronic insomnia, and distressing memories.

VA medical records, dated from March 2002 to June 2006, 
include outpatient psychology notes reflecting that the 
veteran's service-connected PTSD was treated with regular 
individual psychotherapy and medication, apparently 
prescribed by a primary care physician.  

According to the June 2002 VA examination report, the veteran 
was 58 years old and twice married.  He complained of being 
very nervous and denied a history of psychiatric counseling 
or suicidal attempts.  He took prescribed medication for 
anxiety.  Subjectively, the veteran complained that many 
people told him he had combat-related emotional problems.  He 
had recurrent intrusive thoughts and recollections and his 
wife believed he obsessed about Vietnam, although he 
disagreed, but said he thought of it frequently that caused 
him to feel distressed.  He had one flashback.  

Further, there was some evidence of a decreased ability to 
enjoy things, although this was not an absolute symptom, 
according to the VA examiner.  The veteran had some definite 
feelings of detachment and estrangement from others in some 
definite effort to avoid thinking and talking about his 
experiences.  He tended to avoid most activities in his life, 
including crowds and wanted to isolate himself at home.  He 
had some definite bouts of psychogenic amnestic symtoms.  
There was no evidence of any foreshortened future.  The 
veteran did not really relate well to people and indicated 
that he seemed uncomfortable around people and tended to 
avoid that.  The veteran described difficulty relating and 
believed he was "weird or different".  The veteran had 
substantial problems with startle and described clear symtoms 
of hypervigilance.  He had difficulty concentrating and some 
substantial problems with anger outbursts or irritability.  
He generally got along fairly well with his wife and said 
they were able to communicate well.  He did chores around the 
house during the day.  It was noted that, generally, he 
seemed to function fairly well in the context of his own home 
but tended to isolate himself from others.

Objectively, the veteran arrived at the evaluation in a 
timely fashion.  He was causally dressed and groomed and 
appeared to be anxious at the onset.  There was some evidence 
of psychomotor agitation as he was fighting quite a bit and 
appeared restless.  There was no indication he was 
fabricating or exaggerating symptoms and he was forthright 
and honest throughout the evaluation.  The veteran was alert 
and oriented.  His eye contact was pretty good and speech was 
within normal limits.  He described his mood as euthymic and 
his affect was anxious and tense appearing.  His thought 
processes were clear, coherent, goal directed, and logical.  
Thought content was free of any obsessions, compulsions, 
delusions, or hallucinations.  There was no evidence of a 
major concentration or memory disturbance and no indication 
he was unable to manage his funds.  Judgment was described as 
pretty good.  There was no evidence of suicidal or homicidal 
thoughts.  The Axis I diagnosis was PTSD and a score of 60 to 
70 was assigned on the Global Assessment of Functioning (GAF) 
scale.  

In his November 2002 notice of disagreement, the veteran 
complained of memory loss, depression, and suicidal thoughts.  
He said he had major panic attacks four times a year and that 
any time he was under stress he could have a panic attack.

In a November 2002 VA general note, the veteran's treating 
psychologist said that the veteran had periods of depression 
and suicidal ideation and once took an overdose of his wife's 
medication that required hospital treatment.  He recovered 
but there was more subsequent anxiety about his survival.  
Goals included relief from depression and PTSD, increased 
financial compensation above the 10 percent disability 
rating, and social alienation, hypervigilance and other PTSD 
issues.  

When seen in April 2003, the VA psychologist said that the 
veteran was distressed by war news but tried to avoid 
watching the news that reminded him of Vietnam.  It was noted 
that the veteran showed progress in terms of war issues and 
alienation.  A May 2003 record indicates that the veteran had 
sleep difficulty, was edgy at times, and became quite 
paranoid and uncomfortable with people behind him. 

A June 2003 VA general psychology note indicates that the 
veteran preferred one to one counseling and opted to only see 
his psychologist.  In July 2003, he said he was very edgy and 
that his wife was supportive and aware of his turmoil.  
Although he once attempted suicide during a first marriage, 
he was not in a sound state of affairs and was now more 
stable and able to determine when to seek help.  

According to an August 2003 VA psychology record, the veteran 
said he was edgy and prone to say things he should not say.  
He had episodes of being on edge and started feeling 
aggressive and less tolerant of other people.  He became 
extra avoidant of situations that might promote over-reacting 
to stress.  When seen in September 2003, the veteran reported 
combat related flashbacks and memories.  A December 2003 
record indicates that the veteran told his psychologist that 
his nightmares were more vivid now that he took new anti-
Parkinson medication and relied heavily on his wife. 

When seen in January 2004, the VA psychologist noted that the 
veteran reported having recurring combat-related flashbacks 
and dreams and sleep difficulty.  In March 2004, the veteran 
was described as not depressed, was able to speak out on 
issues that troubled him, and showed animation that was 
probably a good exercise of his emotional expression.  It was 
noted that Parkinson's disease tended to block free 
expression.  He was attending a support group founded by the 
widow of a Parkinson veteran.  According to an April 2004 
record, the veteran was concerned about his cognitive issues 
and memories of doing strange things in the late 1960s.  He 
brooded over those episodes and feared he might be caught.  
The veteran seemed to have problems with word finding, and 
focusing on what he saw on the news and what occurred in 
Vietnam.

A June 2004 VA general psychology note reflects that the 
veteran discussed his anxiety regarding his symtoms that 
included vertigo and forgetfulness.  It was noted that the 
veteran was appealing his disability rating and was being 
considered for a 70 or 100 percent rating that the 
psychologist said was "where he should be instead of the 
current 30%".  When seen in August 2004, the veteran 
complained of increase sleep difficulty with combat-related 
nightmares.  He continued to meet with his counselor, and had 
physical problems.  It was noted that he handled these issues 
fairly well without signs of depression or anxiety.  

The October 2004 record reveals that the VA psychologist said 
that the veteran's depression and PTSD seemed under control.  
According to the December 2004 psychology record, the veteran 
had a visitor from his Vietnam days with whom he shared war 
stories.  He was selective with whom he talked about the war.  
He did not like to go to groups because he felt worse.  The 
diagnosis was PTSD with depression.

A June 2005 VA psychology note reveals that the veteran 
visited with a Vietnam friend and they continued to call one 
another.  The meeting went well and both wives contributed to 
its success.  The diagnosis included severe PTSD.  When seen 
in July, the VA psychologist noted that the veteran was 
coping with health and memory problems with hope for 
recovery.  The veteran visited with a former Vietnam comrade 
and planned to see a soldier who returned from Iraq.  He 
related some positive signs in terms of friendship and good 
things he shared with his friend.  Chronic and severe PTSD 
was diagnosed.

The September 2005 VA psychology note indicates that the 
veteran said the current crises in Iraq and New Orleans 
weighed heavily on his mind at night.  Chronic and severe 
PTSD was diagnosed.  In October 2005, the veteran showed 
features of near tearfulness as he talked about combat-
related events and admitted certain guilt.  Severe PTSD was 
diagnosed.  In the November 2005 entry, the VA psychologist 
noted that the veteran sought an increased rating above 30 
percent for his disability.  The VA psychologist said that 
"both Jan [the veteran's Vet Center counselor, apparently] 
and I agree he should get more between 70 and 100 percent".  

During his January 2006 Board hearing, the veteran read a 
statement that he said his Vet Center and VA counselors urged 
him to provide.  He reported having daily combat related 
intrusive thoughts with sleep difficulty, and flashbacks of 
the events.  The veteran said he had nightmares approximately 
four times a week.  He had difficulty dealing with the issues 
in his life and making decisions so he deferred to others to 
make necessary decisions for him.  He had difficulty being 
close to and trusting anyone, aside from his wife and sons, 
and was not close to anyone.  He avoided gatherings of people 
because he was uncomfortable and unable to function in 
crowds.  The veteran could not tolerate being touched by 
strangers, did not trust people, and was always aware of who 
was behind him.  He always sought to sit with his back 
against the wall.  He felt anger and rage since service.  He 
over-reacted to disciplining his sons when they were small.  

Furthermore, after his discharge, the veteran's parents, 
siblings, and friends avoided him and seemed afraid of him.  
He had thoughts of suicide because he felt so alone.  He 
testified that he had a brief first marriage after service.  
The veteran remarried to his current wife whom he described 
as a good woman who had his trust and confidence and did a 
lot to help him.  He had a good rapport with his two sons who 
lived near him.  The veteran said he received monthly 
individual counseling at the Vet Center and with a VA 
counselor, but found group therapy too emotional.  He liked 
having someone to talk with and said the sessions with his VA 
psychologist were helpful.  He said both counselors 
encouraged him to seek an increased rating for his PTSD.  
Since his 2002 VA examination, the veteran said he was more 
concerned, paranoid, and less secure.  He had difficulty 
making decisions.  During the day, he took his medications 
and performed household chores.  His Parkinson's disease was 
forcing him to find new hobbies.  He read a lot, watched 
birds, and said he went out to dinner with his wife 
approximately once a month.  He went grocery shopping weekly, 
at times when it was not busy.  

The February 2006 VA medically record indicates that the 
veteran told his psychologist that he presented his case at a 
hearing, said Vietnam never left him, and he had daily 
thoughts of it.  The veteran had vivid and recurring combat-
related nightmares that jolted him awake, frightened, and 
shaking.  Severe PTSD with depression was diagnosed.  In June 
2006, it was noted that the veteran said he had a good 
Father's Day.  Severe PTSD with depression was noted. 

In October 2006, the RO received records from the SSA 
indicating that, in January 1997, the veteran was found 
eligible for disability benefits.  He was found totally 
disabled and unable to work due to chronic obstructive 
pulmonary disease (COPD); no other disease was noted to 
affect his work ability.

In October 2006, the veteran underwent VA examination by the 
physician who examined him in 2002.  According to the 
examination report, the examiner reviewed the veteran's 
medical records.  It was noted that the veteran struggled 
with some medical problems and was recently diagnosed with 
Parkinson's disease that negatively impacted his ability to 
do some hobbies such as working with miniature figures and 
doing things with his hands.  It was also noted that the 
veteran received regular outpatient counseling and 
psychotherapy and took prescribed medication.  He had a 
history of suicide attempts not previously revealed because 
he did not want doctors to know.  He tried to commit suicide 
in the field in approximately 1967 and, again, two years 
later.  

Further, the veteran reported receiving SSA disability 
benefits since 1997.  He said his marriage was sound and he 
had a loving relationship with his wife.  His biggest 
stressors were his medical problems that limited his 
functioning.  Daily activities including doing light chores 
around the house.  He loved listening to music, reading, and 
watching birds and squirrels.  He said he was pretty content 
although others might consider his life boring.  He did not 
have any significant relationships outside of his wife who 
was very close to him.  

Subjectively, the veteran experienced a lot of psychiatric 
PTSD issues.  The VA examiner noted that the veteran last saw 
his VA psychologist earlier in October 2006, according to the 
medical records, who diagnosed PTSD with symptoms of 
depression.  The veteran reported flashbacks of combat-
related events and had sleep difficulty.  It was noted that 
the veteran did not necessarily feel depressed, but felt 
depressed sometimes.  He had some neuro-vegetative symtoms 
that the VA examiner speculated may be due to Parkinson's 
disease.  Overall, the veteran denied anhedonia or daily 
depression.  

Additionally, as to PTSD symtoms, the veteran complained of 
feeling anxious and having distressing thoughts and 
recollections of combat-related events.  Daily news reports 
caused him to feel very upset and anxious at times.  He said 
he felt intensely anxious at times when he thought about 
Vietnam.  He also had combat-related nightmares that came in 
"clumps" and sporadically but were problematic.  He felt 
distress and, at times, became physiologically worked up, 
when he thought about Vietnam.  He had arousal symtoms and 
significant sleep problems.  The veteran also startled easily 
and had hypervigilance daily.  His concentration was fair 
but, at times, was difficult for him.  He felt intermittently 
irritable.  There did not appear to be any evidence of any 
foreshortening of his future.  He tried to avoid thinking 
about his experiences in Vietnam, and felt estranged from 
others around him.  He did not feel he fit in and did not 
have the same degree of emotions and feelings.  Since 
service, he said he did not really care.  Anhedonia was 
denied.  The veteran acknowledged psychogenic amnestic 
symtoms evidently related to some traumatic events in 
service.  He realized he had large lapses of memory that 
occurred because dreams came back or were described to him by 
his friends who witnessed the events.  It was also noted that 
the veteran had depressive symtoms that currently appeared in 
partial remission.  There were no other co-morbid anxiety 
problems.  The veteran had some generalized anxiety feelings, 
but no panic attacks, that appeared part of his PTSD.  No 
psychotic problems were discerned.  

Objectively, the veteran came to the evaluation in a timely 
fashion.  He was casually dressed and groomed and appeared to 
be in no acute distress.  He was alert and oriented.  His 
affect was broad-ranged and he smiled and joked accordingly.  
The veteran's thought process was clear, coherent, goal-
directed, and logical.  Thought content was free of 
obsessions, compulsions, delusions, or hallucinations.  There 
were no suicidal or homicidal thoughts, although the veteran 
acknowledged having suicidal thoughts episodically of a 
passive nature but reported he would never do this to his 
wife for several reasons, including his loss of benefits.  He 
joked about this, but the VA examiner commented that the 
veteran was able to contract for safety effectively and would 
call if he had problems.  There was no evidence of any major 
concentration or memory disturbance.  Judgment and insight 
were felt to be pretty good.  There was no indication that 
the veteran would be unable to manage his funds.  The Axis I 
diagnosis was continued evidence of PTSD and the veteran 
reported daily symtoms that varied between mild and severe.  
The veteran had some periods where he felt "very tortured by 
his symtoms" and at other times "he seems to be doing 
pretty well with them."  A GAF score of 55 to 65 was 
assigned.  The VA examiner commented that the veteran's loss 
of functioning from his problems probably exacerbated his 
anxiety a bit but, overall, the veteran was doing relatively 
well considering all that was going on in his life.

In a December 2006 VA general note, the veteran's treating 
psychologist indicated he saw the veteran for treatment of 
PTSD symtoms primarily using cognitive-behavioral 
psychotherapy.  The veteran reported the results of the 
October 2006 VA examination in which the GAF score of 55 was 
assigned, that was in agreement with his 30 percent 
disability rating.  It was noted that a higher rating 
required psychotic rather than neurotic resolution and panic 
attacks.  According to the VA psychologist, the veteran had 
these symtoms intermittently and had additional vegetative 
states when he was totally lacking in motivation.  The VA 
psychologist said it was these psychiatric conditions that 
prevented the veteran from employment, and that he was not 
prevented from working merely because of physical disability, 
although that was a contributing factor.  Upon examination, 
the psychologist found a major psychiatric role in the 
veteran's unemployment, and did not believe the veteran was 
able to handle disciplined employment.  It was noted that 
medication kept the veteran in a semi-normal state but he was 
suffering from a severe case of PTSD.  The veteran used 
inhalers and required reminding by his wife.  The 
psychologist said that the veteran received a lot of 
assistance from medication and from his wife that kept him 
looking like a "moderate stress" when in fact it was 
decidedly severe.  Severe PTSD with depression was diagnosed.  
The psychologist suggested that the veteran provide VA with 
this record for consideration in his case.

III.	Legal Analysis

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board the Court has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2006).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning; a GAF score of 60 denotes moderate symptoms or 
moderate difficulty in social and occupational functioning, 
and a GAF of 70 denotes some mild symptoms or difficulty in 
social and occupational functioning.  These scores have been 
recognized by the Court as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.  It seems wholly appropriate 
for adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 38 C.F.R. § 3.102.  

After reviewing the record and the relevant rating criteria, 
it is concluded that an initial 50 percent rating, but no 
more, is warranted for the veteran's service-connected PTSD.  
The medical evidence indicates that the veteran's 
symptomatology has included anger and irritability, 
depression, anxiety, sleep difficulty, and a need to take 
prescribed medication, as documented in the June 2002 and 
October 2006 VA examination reports, and the VA outpatient 
treatment records.  The VA examiner in June 2002 described 
the veteran as having bouts of psychogenic amnestic symptoms, 
with feelings of detachment, concentration problems, anger 
outbursts, and discomfort around people.  That examiner 
assigned a GAF score in the range of 60 to 70.  However, in 
October 2006, while the VA examiner described the veteran 
oriented with pretty good insight and judgment, it was also 
noted that the veteran had a lot of psychiatric PTSD issues, 
including feeling depressed sometimes, distress that caused 
him to become physiologically worked up, psychogenic amnestic 
symtoms, and anxiety.  The examiner said that the veteran 
reported daily PTSD symptoms that varied between mild and 
severe, and caused the veteran to feel very "tortured" by 
his symptoms, and assigned a GAF score of 55 to 65.  But, the 
VA medical records reflect that the veteran was repeatedly 
diagnosed with chronic and severe PTSD and depression by his 
treating psychologist.  In fact, in December 2006, that VA 
psychologist said that while medication kept the veteran in a 
semi-normal state, he had severe PTSD, although he may appear 
as if he had "moderate stress".  It seems that the GAF 
scores in this case are not in line with the symptoms 
reported.  Thus, there is some basis for an increased rating 
as discussed herein.

VA outpatient psychology medical records, dated from 2002 to 
2006, reflect the veteran's complaints of anxiety, 
irritability, sleep difficulty, depression, and memory 
problems.

The October 2006 VA examination report, that assigned a GAF 
score of 55 to 65 range, does not reflect symptoms 
inconsistent with a 50 percent evaluation and the October 
2006 VA examiner described the veteran as having mild to 
severe daily PTSD symptomatology, with periods when the 
veteran felt "very tortured" by his symptoms and other 
times when he did well, although the examiner also said that 
the veteran appeared to be doing relatively well considering 
all that was going on in his life.  However, the VA 
outpatient records indicate that the veteran's treating VA 
psychologist repeatedly diagnosed chronic and severe PTSD 
and, in the December 2006 record, that psychologist stated 
that the veteran had intermittent psychotic symptoms and 
vegetative states when he totally lacked motivation.  
Medication kept the veteran in a semi-normal state.  
According to the VA psychologist, the veteran received a lot 
of assistance from medication and from his wife that kept him 
looking as if he had only "moderate stress" when, in fact, 
it was decidedly severe.  The objective medical evidence 
further demonstrates that the veteran reported irritability, 
anxiety, sleep difficulty, nightmares, intrusive thoughts, 
hypervigilance, startle response, and depression.  

As noted above, the veteran's PTSD symptoms appear to 
fluctuate.  While in June 2002, the VA examiner assigned a 
GAF of 65 to 70, in October 2006, that same VA examiner said 
the veteran had daily symtoms that varied between mild and 
severe but more serious impairment was evidently seen as a 
GAF score of 55 to 65 was assigned by the examiner.  In 
December 2006, the VA psychologist clearly described the 
veteran as having severe PTSD with depression.  Further, the 
veteran required treatment starting in approximately 2002, 
but the evidence indicates he was disinterested in group 
psychotherapy to treat his service-connected psychiatric 
disability and apparently received prescribed medication from 
his primary care physician.  The VA psychologist noted in 
December 2006 that the veteran was unable to handle 
disciplined employment and there was a major psychiatric role 
in the veteran's unemployment.  The veteran has experienced 
difficulty with irritability, anxiety, depression, and social 
isolation. 

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under DC 9411 is warranted, under 
the regulations currently in effect.  38 C.F.R. § 4.7.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; or impaired memory, judgment or abstract thinking.  
However, it is apparent that the veteran's symptoms, 
especially his irritability, anxiety, social isolation, and 
depression, have impaired his social and occupational 
functioning by reducing his reliability and productivity.  In 
these circumstances, therefore, the Board finds that a 50 
percent evaluation is warranted for the service-connected 
PTSD.  See 38 C.F.R. § 4.21 (not all cases will show all 
findings specified in the rating criteria, but the rating 
must in all cases be coordinated with actual functional 
impairment).  The Board notes that the VA psychologist 
repeatedly noted the veteran's other physical disabilities, 
including his Parkinson's disease and COPD, and their affect 
on his PTSD.  See Mittleider, supra.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation.  Even though the Board has determine that 
a 50 percent rating is warranted in this case, there is not a 
question as to whether the 70 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, we have determined that 
the increase to 50 percent is warranted by the reasonable-
doubt doctrine.  Second, the Board would point out that there 
is simply no indication of diagnosed psychiatric impairment 
to warrant a 70 percent rating.  Symptoms such as a decline 
in personal hygiene, spatial disorientation, near- continuous 
panic, or other symptoms set out for the 70 percent rating 
are not shown.  As such, a rating in excess of 50 percent is 
not warranted.

The October 2006 VA examination findings, to include that the 
veteran was oriented, and his affect was broad-range with 
pretty good insight and judgment are barely representative of 
a 50 percent rating under the above-cited criteria.  Further, 
while the records document the veteran's reports of passive 
suicidal ideation, there is no convincing evidence of 
suicidal intent; or evidence of speech that is illogical, 
obscure, or irrelevant.  Nor is there convincing evidence of 
near-continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; or spatial disorientation, or is there evidence 
of severely impaired ability to maintain favorable 
relationships.  Moreover, there has been no demonstration of 
neglect of personal hygiene and that he was not well groomed 
(he was described as casually groomed in the June 2002 and 
October 2006 VA examination reports).  The veteran denied 
hallucinations or delusions.  He has been married to his 
current wife for more than 30 years and described having a 
good relationship with her and his two sons.  The objective 
findings of the VA examination reports in 2002 and 2006 and 
the other medical evidence, to include normal speech and the 
report that the veteran is oriented, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.  

In reaching this decision, the Board recognizes that the 
veteran's capability to work attributed to non-service-
connected disorders, including COPD and Parkinson's disease.  
Nevertheless, the records also establishes that he has been 
treated for nearly five years for chronic symptoms 
nondissociable from the service-connected PTSD that included 
nightmares and sleep difficulty, depression, intrusive 
thoughts, anxiety, and irritability.  See e.g., Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate the 
different evaluation levels).  Resolving reasonable doubt in 
the veteran's favor, and without ascribing any error to the 
action by the RO, the Board concludes that the criteria for 
the assigned of a 50 percent rating, but no higher, for PTSD 
have been satisfied.  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2006); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected PTSD.  While the 
December 2006 VA psychologist's record suggests that there 
was a major psychiatric role in the veteran's unemployment, 
there is no evidence revealing that his condition caused 
marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  The SSA 
records document that disability benefits were awarded due to 
the veteran's COPD only. Consequently, while the veteran's 
PTSD may well cause some impairment in his daily activities, 
there is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, 
based on the record, the Board finds that the currently 
assigned 50 schedular rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected PTSD 
disorder.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial 50 percent rating, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


